Exhibit 10.15

THIRD AMENDED AND RESTATED GUARANTY

THIRD AMENDED AND RESTATED GUARANTY, dated as of March 14, 2019 (as amended,
restated, supplemented, or otherwise modified from time to time, this
“Guaranty”), made by PennyMac Mortgage Investment Trust, a Maryland real estate
investment trust (“PMIT”), and PennyMac Operating Partnership, L.P., a Delaware
limited partnership (“POP” and, together with PMIT, each, a “Guarantor” and
collectively, the “Guarantors”), in favor of Credit Suisse First Boston Mortgage
Capital LLC (the “Administrative Agent”)(for the benefit of Buyers).

RECITALS

WHEREAS, the Administrative Agent, PennyMac Holdings, PMC, POP (collectively,
the “Sellers”), PMC REO Financing Trust, an asset subsidiary (the “Existing REO
Subsidiary”), PMC REO Trust 2015-1, as asset subsidiary (the “Joining REO
Subsidiary”, together with the Existing REO Subsidiary, individually and
collectively, the “REO Subsidiary”, and together with the Sellers, the “Seller
Parties”) and the Guarantors are entering into that certain Third Amended and
Restated Master Repurchase Agreement dated as of March 14, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), which amends and restates that certain Second Amended and Restated
Master Repurchase Agreement dated as of April 28, 2017;

WHEREAS, Guarantors previously entered into a Second Amended and Restated
Guaranty in favor of Administrative Agent, as a buyer, dated April 28, 2017 (the
“Existing Guaranty”);

WHEREAS, the parties hereto have requested that the Existing Guaranty be amended
and restated, in its entirety, on the terms and subject to the conditions set
forth herein;

WHEREAS, it is a condition precedent to the obligation of the Administrative
Agent on behalf of Buyers to continue the Transactions under the Repurchase
Agreement that Guarantors shall have executed and delivered this Guaranty to the
Administrative Agent for the benefit of Buyers;

NOW, THEREFORE, in consideration of the foregoing premises, to induce the
Administrative Agent and Buyers to enter into the Repurchase Agreement and to
enter into Transactions thereunder, Guarantors hereby agree with the
Administrative Agent and Buyers, as follows:

1.Defined Terms.

(a)Unless otherwise defined herein, capitalized terms which are defined in the
Repurchase Agreement and used herein shall have the respective meanings therein.

(b)For purposes of this Guaranty, “Obligations” shall mean all obligations and
liabilities of the Seller Parties to the Administrative Agent and Buyers,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, or out of or in
connection with the Repurchase Agreement and any other Program



--------------------------------------------------------------------------------

 

Agreements and any other document made, delivered or given in connection
therewith or herewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent and Buyers
that are required to be paid by a party to the Transaction pursuant to the terms
of the Program Agreements and costs of enforcement of this Guaranty) or
otherwise.

2.Guaranty.

(a)Guarantors hereby unconditionally and irrevocably guarantee to the
Administrative Agent and each Buyer the prompt and complete payment and
performance by the Seller Parties when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

(b)The Guarantors shall pay additional amounts to, and indemnify, the
Administrative Agent and Buyers (including for purposes of this Section 2, any
assignee, successor or participant) with respect to Taxes (as defined in the
Repurchase Agreement) imposed on payments pursuant to this Guaranty to the same
extent as the Seller Parties would have paid additional amounts and indemnified
the Administrative Agent and Buyers with respect to Taxes under Section 11(e) of
the Repurchase Agreement if the Guarantors were the Seller Parties under the
Repurchase Agreement.  For the avoidance of doubt, any such payments are in
addition to the Guarantors’ obligation to pay any amounts required to be paid by
the Seller Parties to the Administrative Agent and Buyers.

(c)Guarantors further agree to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the Administrative Agent or a Buyer in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Obligations and/or enforcing any rights with respect to, or collecting
against, Guarantors under this Guaranty.  This Guaranty shall remain in full
force and effect until the later of (i) the termination of the Repurchase
Agreement or (ii) the Obligations are paid in full, notwithstanding that from
time to time prior thereto the Seller Parties may be free from any Obligations.

(d)No payment or payments made by a Seller Party or any other Person or received
or collected by the Administrative Agent or a Buyer from a Seller Party or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of Guarantors hereunder which shall,
notwithstanding any such payment or payments, remain liable for the amount of
the Obligations until the Obligations are paid in full.

(e)Each Guarantor agrees that whenever, at any time, or from time to time, a
Guarantor shall make any payment to the Administrative Agent or a Buyer on
account of such Guarantor’s liability hereunder, such Guarantor will notify the
Administrative Agent or such Buyer in writing that such payment is made under
this Guaranty for such purpose.

- 2 -

--------------------------------------------------------------------------------

 

3.Right of Set-off.  The Administrative Agent is hereby irrevocably authorized
at any time and from time to time without notice to Guarantors, any such notice
being hereby waived by Guarantors, to set off and appropriate and apply any and
all monies and other property of Guarantors, deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or any affiliate thereof to or for the credit
or the account of any the Guarantor, or any part thereof in such amounts as the
Administrative Agent may elect, on account of the Obligations and liabilities of
Guarantors hereunder and claims of every nature and description of the
Administrative Agent against either Guarantor, in any currency, whether arising
hereunder, under the Repurchase Agreement or otherwise, as the Administrative
Agent may elect, whether or not the Administrative Agent has made any demand for
payment and although such Obligations and liabilities and claims may be
contingent or unmatured.  The Administrative Agent shall notify Guarantors
promptly of any such set-off and the application made by the Administrative
Agent, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Administrative
Agent under this paragraph are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent may have.

4.Subrogation.  Notwithstanding any payment or payments made by either Guarantor
hereunder or any set-off or application of funds of either Guarantor by the
Administrative Agent, either Guarantor shall not be entitled to be subrogated to
any of the rights of the Administrative Agent or Buyers against the Seller
Parties or any other guarantor or any collateral security or guarantee or right
of offset held by the Administrative Agent or Buyers for the payment of the
Obligations, nor shall either Guarantor seek or be entitled to seek any
contribution or reimbursement from the Seller Parties or any other guarantor in
respect of payments made by either Guarantor hereunder, until all amounts owing
to the Administrative Agent or Buyers by the Seller Parties on account of the
Obligations are paid in full and the Repurchase Agreement is terminated.  If any
amount shall be paid to either Guarantor on account of such subrogation rights
at any time when all of the Obligations shall not have been paid in full, such
amounts shall be held by such Guarantor for the benefit of Administrative Agent,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.

5.Amendments, etc. with Respect to the Obligations.  Each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against either Guarantor, and without notice to or further assent by Guarantors,
any demand for payment of any of the Obligations made by the Administrative
Agent may be rescinded by the Administrative Agent, and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or Buyers, and the
Repurchase Agreement, and the other Program Agreements and any other document in
connection therewith may be amended, modified, supplemented or terminated, in

- 3 -

--------------------------------------------------------------------------------

 

whole or in part, pursuant to its terms and as the Administrative Agent may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released.  The
Administrative Agent shall have no obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
this Guaranty or any property subject thereto.  When making any demand hereunder
against any Guarantor, the Administrative Agent may, but shall be under no
obligation to, make a similar demand on the Seller Parties or any other
guarantor, and any failure by the Administrative Agent to make any such demand
or to collect any payments from the Seller Parties or any such guarantor or any
release of the Seller Parties or such other guarantor shall not relieve any
Guarantor of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Administrative Agent or Buyers against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

6.Guaranty Absolute and Unconditional.

(a)Each Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Obligations and notice of or proof of reliance by the
Administrative Agent upon this Guaranty or acceptance of this Guaranty; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived in reliance upon
this Guaranty; and all dealings between the Seller Parties or Guarantors, on the
one hand, and the Administrative Agent on behalf of Buyers, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guaranty.  Each Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon the Seller
Parties or Guarantors with respect to the Obligations.  This Guaranty shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (i) the validity or enforceability of the Repurchase
Agreement, the other Program Agreements, any of the Obligations or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent, (ii)
any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the Seller
Parties against the Administrative Agent or Buyers, or (iii) any other
circumstance whatsoever (with or without notice to or knowledge of the Seller
Parties or Guarantors) which constitutes, or might be construed to constitute,
an equitable or legal discharge of the Seller Parties for the Obligations, or of
any Guarantor under this Guaranty, in bankruptcy or in any other instance.  When
pursuing its rights and remedies hereunder against either Guarantor, the
Administrative Agent may, but shall be under no obligation, to pursue such
rights and remedies that they may have against the Seller Parties or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent to pursue such other rights or remedies or to collect any payments from
the Seller Parties or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Seller Parties or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent on behalf of Buyers against either Guarantor.  This Guaranty shall remain
in full force and effect and be binding in accordance with and to the extent of
its terms

- 4 -

--------------------------------------------------------------------------------

 

upon Guarantors and their successors and assigns thereof, and shall inure to the
benefit of the Administrative Agent, the Buyers and their respective successors,
indorsees, transferees and assigns, until all the Obligations and the
obligations of Guarantors under this Guaranty shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of the
Repurchase Agreement the Seller Parties may be free from any Obligations.

(b)Without limiting the generality of the foregoing, each Guarantor hereby
agrees, acknowledges, and represents and warrants to the Administrative Agent
and Buyers as follows:

(i)Such Guarantor hereby waives any defense arising by reason of, and any and
all right to assert against the Administrative Agent and Buyers any claim or
defense based upon, an election of remedies by the Administrative Agent and
Buyers which in any manner impairs, affects, reduces, releases, destroys and/or
extinguishes such Guarantor’s subrogation rights, rights to proceed against the
Seller Parties or any other guarantor for reimbursement or contribution, and/or
any other rights of Guarantors to proceed against the Seller Parties, against
any other guarantor, or against any other person or security.

(ii)Such Guarantor is presently informed of the financial condition of the
Seller Parties and of all other circumstances which diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations.  Such
Guarantor hereby covenants that it will make its own investigation and will
continue to keep itself informed of each Seller Party’s financial condition, the
status of other guarantors, if any, of all other circumstances which bear upon
the risk of nonpayment and that it will continue to rely upon sources other than
the Administrative Agent for such information and will not rely upon the
Administrative Agent for any such information.  Absent a written request for
such information by such Guarantor to the Administrative Agent, such Guarantor
hereby waives its right, if any, to require the Administrative Agent to disclose
to such Guarantor any information which the Administrative Agent may now or
hereafter acquire concerning such condition or circumstances including, but not
limited to, the release of or revocation by any other guarantor.

(iii)Such Guarantor has independently reviewed the Repurchase Agreement and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guaranty to the
Administrative Agent, such Guarantor is not in any manner relying upon the
validity, and/or enforceability, and/or attachment, and/or perfection of any
Liens or security interests of any kind or nature granted by the Seller Parties
or any other guarantor to the Administrative Agent, now or at any time and from
time to time in the future.

7.Reinstatement.  This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Seller Parties or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Seller Parties or any substantial part of their
property, or otherwise, all as though such payments had not been made.

- 5 -

--------------------------------------------------------------------------------

 

8.Payments.  Each Guarantor hereby agrees that the Obligations will be paid to
the Administrative Agent without set-off or counterclaim in U.S. Dollars.

9.Event of Default.  If an Event of Default under the Repurchase Agreement shall
have occurred and be continuing, each Guarantor agrees that, as between such
Guarantor and Administrative Agent, the Obligations may be declared to be due in
accordance with the terms of the Repurchase Agreement for purposes of this
Guaranty notwithstanding any stay, injunction or other prohibition which may
prevent, delay or vitiate any such declaration as against a Seller Party and
that, in the event of any such declaration (or attempted declaration), such
Obligations shall forthwith become due by each Guarantor for purposes of this
Guaranty.

10.Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.Headings.  The paragraph headings used in this Guaranty are for convenience
of reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

12.No Waiver; Cumulative Remedies.  The Administrative Agent shall not by any
act (except by a written instrument pursuant to paragraph 13 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof.  No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any rights or remedies
provided by law.

13.Waivers and Amendments; Successors and Assigns; Governing Law.  None of the
terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantors and the
Administrative Agent, provided that any provision of this Guaranty may be waived
by the Administrative Agent in a letter or agreement executed by the
Administrative Agent or by facsimile or electronic transmission from the
Administrative Agent to Guarantors.  This Guaranty shall be binding upon the
personal representatives, successors and assigns of Guarantors and shall inure
to the benefit of the Administrative Agent and Buyers and their respective
successors and assigns.  

14.Notices.  Notices delivered in connection with this Guaranty shall be given
in accordance with Section 20 of the Repurchase Agreement.

- 6 -

--------------------------------------------------------------------------------

 

15.Jurisdiction.  

(a)THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b)EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY.  EACH GUARANTOR HEREBY
IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF
NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING.  EACH GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY
HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS.

16.Integration.  This Guaranty represents the agreement of Guarantors with
respect to the subject matter hereof and there are no promises or
representations by the Seller Parties or Guarantor relative to the subject
matter hereof not reflected herein.

17.Acknowledgments.  Each Guarantor hereby acknowledges that:

(a)such Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Program Agreements;

(b)the Administrative Agent does not have any fiduciary relationship to such
Guarantor, such Guarantor does not have any fiduciary relationship to
Administrative Agent and the relationship between the Administrative Agent,
Buyers and such Guarantor is solely that of surety and creditor; and

(c)no joint venture exists between the Administrative Agent, Buyers and such
Guarantor or among the Administrative Agent, Buyers, the Seller Parties and such
Guarantor.

18.Intent.  This Guaranty is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Repurchase
Agreement and Transactions thereunder as defined under Sections 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code.

19.Amendment and Restatement.  The Guarantors entered into the Existing Guaranty
in favor of Administrative Agent, as a buyer. The Guarantors desire to enter
into this Guaranty in order to amend and restate the Existing Guaranty in its
entirety.  The amendment and restatement of the Existing Guaranty shall become
effective on the date hereof, and each Guarantor shall hereafter be bound by the
terms and conditions of this Guaranty and the other Program Agreements, as
applicable. This Guaranty amends and restates the terms and conditions of the
Existing Guaranty, and is not a novation of any of the agreements or obligations
incurred pursuant to the terms of the Existing Guaranty. Accordingly, all of the
agreements and obligations incurred pursuant to the terms of the Existing
Guaranty are hereby ratified and affirmed by the parties hereto

- 7 -

--------------------------------------------------------------------------------

 

and remain in full force and effect.  All references to the Existing Guaranty in
any Program Agreement or other document or instrument delivered in connection
therewith shall be deemed to refer to this Guaranty and the provisions hereof.

20.Joint and Several Liability.  Each Guarantor hereby acknowledges and agrees
that such Guarantor shall be jointly and severally liable for all
representations, warranties, covenants, obligations and indemnities of the
Guarantors hereunder.

21.Buyers as Intended Beneficiaries. The Administrative Agent and Guarantors
hereby agree that the Buyers are intended third party beneficiaries of all
provisions of this Guaranty.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

 

- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as a Guarantor

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Guarantor

 

 

 

By:

 

PennyMac GP OP, Inc., its General Partner

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

Signature Page to the Third Amended and Restated Guaranty